MEMORANDUM OPINION
 
No. 04-10-00914-CV
 
IN RE Juan
Edgar OCHOA, Jr. 
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Phylis J.
Speedlin, Justice
                     Steven
C. Hilbig, Justice
                
Delivered and
Filed:  January 12, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On December 22, 2010, relator Juan Edgar Ochoa filed a petition for writ of mandamus,
complaining in part that the Justice of the Peace Precinct 3, Jim Hogg County,
has prevented him from appealing the justice court’s ruling.  However, by statute this court only has the authority to issue a writ
against a “judge of a district or county court in the court of appeals
district” and other writs as necessary to enforce our appellate jurisdiction.  See Tex.
Gov’t Code Ann. 
§ 22.221(a)-(b) (West 2004).  Therefore, we have no
mandamus jurisdiction over a justice of the peace unless the issuance of the
writ is necessary to enforce our jurisdiction.  We conclude the 


 
relief relator
seeks is not necessary to enforce our jurisdiction.  Accordingly, relator’s
petition for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION.
PER CURIAM
 




[1]
This proceeding arises out of Cause No. JP3-10-544, styled State of Texas v.
Juan Edgar Ochoa, in the Justice of the Peace Precinct 3, Jim Hogg County,
Texas, the Honorable Heriberto Martinez presiding.